Name: Council Regulation (EC) NoÃ 1871/2006 of 11 December 2006 on trade in certain steel products between the Community and Ukraine
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  Europe;  iron, steel and other metal industries;  trade
 Date Published: nan

 19.12.2006 EN Official Journal of the European Union L 360/21 COUNCIL REGULATION (EC) No 1871/2006 of 11 December 2006 on trade in certain steel products between the Community and Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 22(1) of the Partnership and Cooperation Agreement between the European Communities and their Member States, and Ukraine (1) provides that trade in some steel products are to be subject to a specific Agreement on quantitative arrangements. (2) The current Agreement between the European Community and the Government of Ukraine on trade in certain steel products, signed on 29 July 2005 (2), will expire on 31 December 2006. (3) Preliminary discussions between the Parties indicate that both of them intend to conclude a new Agreement for 2007 and subsequent years. (4) Pending the signature and entry into force of the new Agreement, quantitative limits for 2007 should be established. (5) Given that the conditions that led to the fixing of the quantitative limits for 2006 remain in place, it is appropriate to set the quantitative limits for 2007 at the same level as for 2006. (6) It is necessary to provide the means to administer this regime within the Community in such a way as to facilitate the implementation of the new Agreement by envisaging as much as possible similar provisions. (7) It is necessary to ensure that the origin of the products in question is checked and appropriate methods of administrative cooperation are set up to this end. (8) Products placed in a free zone or imported under the arrangements governing customs warehouses, temporary importation or inward processing (suspension system) should not be counted against the limits established for the products in question. (9) The effective application of this Regulation calls for the introduction of a requirement for a Community import licence for the entry into free circulation in the Community of the products in question. (10) In order to ensure that these quantitative limits are not exceeded, it is necessary to establish a management procedure whereby the competent authorities of the Member States do not issue import licences before obtaining confirmation from the Commission that appropriate amounts remain available within the quantitative limit in question, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation shall apply from 1 January 2007 to 31 December 2007 to imports into the Community of steel products listed in Annex I originating in Ukraine. 2. The steel products shall be classified in product groups as set out in Annex I. 3. The classification of products listed in Annex I shall be based on the Combined Nomenclature (CN) established by Council Regulation (EEC) No 2658/87 (3). 4. The origin of the products referred to in paragraph 1 shall be determined in accordance with the rules in force in the Community. Article 2 1. The importation into the Community of the steel products listed in Annex I originating in Ukraine shall be subject to the quantitative limits laid down in Annex V. The release for free circulation in the Community of the products set out in Annex I originating in Ukraine shall be subject to the presentation of a certificate of origin, set out in Annex II, and of an import licence issued by the Member States' authorities in accordance with the provisions of Article 4. 2. In order to ensure that quantities for which import licences are issued do not exceed at any moment the total quantitative limits for each product group, the competent authorities listed in Annex IV shall issue import licences only upon confirmation by the Commission that there are still quantities available within the quantitative limits for the relevant product group of steel products in respect of the supplier country, for which an importer or importers have submitted applications to the said authorities. 3. The authorized imports shall be counted against the relevant quantitative limit set out in Annex V. Shipment of products shall be considered as having taken place on the date on which they were loaded onto the exporting means of transport. Article 3 1. The quantitative limits referred to in Annex V shall not apply to products placed in a free zone or free warehouse or imported under the arrangements governing customs warehouses, temporary importation or inward processing (suspension system). 2. Where the products referred to in paragraph 1 are subsequently released for free circulation, either in the unaltered state or after working or processing, Article 2(2) shall apply and the products so released shall be counted against the relevant quantitative limit set out in Annex V. Article 4 1. For the purpose of applying Article 2(2), before issuing import licences, the competent authorities of the Member States listed in Annex IV shall notify the Commission of the amounts of the requests for import licences, supported by original export licences, which they have received. By return, the Commission shall notify whether the requested amount(s) of quantities are available for importation in the chronological order in which the notifications of the Member States are received (first come, first served basis). 2. The requests included in the notifications to the Commission shall be valid if they establish clearly in each case the exporting country, the product code concerned, the amounts to be imported, the number of the export licence, the quota year and the Member State in which the products are intended to be put into free circulation. 3. As far as possible, the Commission shall confirm to the authorities the full amount indicated in the requests notified for each group of products. 4. The competent authorities shall notify the Commission immediately after being informed of any quantity that is not used during the duration of validity of the import licence. Such unused quantities shall automatically be transferred into the remaining quantities of the total Community quantitative limit for each product group. 5. The notifications referred to in paragraphs 1 to 4 shall be communicated electronically within the integrated network set up for this purpose, unless, for imperative technical reasons, it is necessary to use other means of communication temporarily. 6. The import licences or equivalent documents shall be issued in accordance with Articles 12 to 16. 7. The competent authorities of the Member States shall notify the Commission of any cancellation of import licences or equivalent documents already issued in cases where the corresponding export licences have been withdrawn or cancelled by the competent Ukrainian authorities. However, if the Commission or the competent authorities of a Member State have been informed by the competent Ukrainian authorities of the withdrawal or cancellation of an export licence after the related products have been imported into the Community, the quantities in question shall be set off against the relative quantitative limit set out in Annex V. Article 5 1. Where the Commission has indications that products listed in Annex I originating in Ukraine have been transhipped, rerouted or otherwise imported into the Community through circumvention of the quantitative limits referred to in Article 2 and that there is a need for the necessary adjustments to be made, it shall request that consultations be opened so that agreement may be reached on the necessary adjustment of the corresponding quantitative limits to be made. 2. Pending the outcome of the consultations referred to in paragraph 1, the Commission may ask Ukraine to take the necessary precautionary steps to ensure that adjustments to the quantitative limits agreed following such consultations may be carried out. 3. Should the Community and Ukraine fail to arrive at a satisfactory solution and should the Commission note that there is clear evidence of circumvention, the Commission shall deduct from the quantitative limits an equivalent volume of products originating in Ukraine. Article 6 1. An export licence (to be issued by the competent Ukrainian authorities) shall be required in respect of any consignment of steel products subject to the quantitative limits laid down in Annex V up to the level of the said limits. 2. The original of the export licence shall be presented by the importer for the purposes of the issue of the import licence referred to in Article 12. Article 7 1. The export licence for quantitative limits shall conform to the specimen set out in Annex II and shall certify, inter alia, that the quantity of goods in question has been set off against the quantitative limit established for the product group concerned. 2. Each export licence shall cover only one of the product groups listed in Annex I. Article 8 Exports shall be set off against the relevant quantitative limits set out in Annex V and shipped within the meaning of Article 2(3). Article 9 1. The export licence referred to in Article 6 may include additional copies duly indicated as such. The export licence and the copies thereof, as well as the certificate of origin and the copies thereof, shall be drawn up in English. 2. If the documents referred to in paragraph 1 are completed by hand, entries must be in ink and in block letters. 3. The export licences or equivalent documents shall measure 210 Ã  297 mm. The paper shall be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/m2. Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. 4. Only the original shall be accepted by the competent authorities in the Community as being valid for import purposes in accordance with the provisions of this Regulation. 5. Each export licence or equivalent document shall bear a standardised serial number, whether or not printed, by which it can be identified. 6. The serial number shall be composed of the following elements:  two letters identifying the exporting country as follows: UA = Ukraine  two letters identifying the Member State of intended destination as follows: BE = Belgium BG = Bulgaria CZ = Czech Republic DK = Denmark DE = Germany EE = Estonia EL = Greece ES = Spain FR = France IE = Ireland IT = Italy CY = Cyprus LV = Latvia LT = Lithuania LU = Luxembourg HU = Hungary MT = Malta NL = Netherlands AT = Austria PL = Poland PT = Portugal RO = Romania SI = Slovenia SK = Slovakia FI = Finland SE = Sweden GB = United Kingdom,  a one-digit number identifying the quota year corresponding to the last figure in the year in question, e.g. 7 for 2007;  a two-digit number identifying the issuing office in the exporting country;  a five-digit number running consecutively from 00 001 to 99 999 allocated to the specific Member State of destination. Article 10 The export licence may be issued after the shipment of the products to which it relates. In such cases it shall bear the endorsement issued retrospectively. Article 11 In the event of the theft, loss or destruction of an export licence, the exporter may apply to the competent authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate licence issued in this way shall bear the endorsement duplicate. It shall bear the date of the original licence. Article 12 1. To the extent that the Commission, pursuant to Article 4, has confirmed that the amount requested is available within the quantitative limit in question, the competent authorities of the Member States shall issue an import licence within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence. This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence have been shipped. Import licences shall be issued by the competent authorities of any Member State irrespective of the Member State indicated on the export licence, to the extent that the Commission, pursuant to Article 4, has confirmed that the amount requested is available within the quantitative limit in question. 2. The import licences shall be valid for four months from the date of their issue. Upon duly motivated request by an importer, the competent authorities of a Member State may extend the duration of validity for a further period not exceeding four months. 3. Import licences shall be drawn up in the form set out in Annex III and shall be valid throughout the customs territory of the Community. 4. The declaration or request made by the importer in order to obtain the import licence shall contain: (a) the full name and address of the exporter; (b) the full name and address of the importer; (c) the exact description of the goods and the TARIC code(s); (d) the country of origin of the goods; (e) the country of consignment; (f) the appropriate product group and the quantity for the products in question; (g) the net weight by TARIC heading; (h) the c.i.f. value of the products at Community frontier by TARIC heading; (i) whether the products concerned are seconds or of substandard quality; (j) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract; (k) date and number of the export licence; (l) any internal code used for administrative purposes; (m) date and signature of importer. 5. Importers shall not be obliged to import the total quantity covered by an import licence in a single consignment. Article 13 The validity of import licences issued by the authorities of the Member States shall be subject to the validity of export licences and the quantities indicated in the export licences issued by the competent Ukrainian authorities on the basis of which the import licences have been issued. Article 14 Import licences or equivalent documents shall be issued by the competent authorities of the Member States in conformity with Article 2(2) and without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with other conditions required under the current rules. Article 15 1. If the Commission finds that the total quantities covered by export licences issued by Ukraine for a particular product group exceed the quantitative limit established for that product group, the competent licence authorities in the Member States shall be informed immediately in order to suspend the further issue of import licences. In this event, consultations shall be initiated forthwith by the Commission. 2. The competent authorities of a Member State shall refuse to issue import licences for products originating in Ukraine which are not covered by export licenses issued in accordance with the provisions of Articles 6 to 11. Article 16 1. The forms to be used by the competent authorities of the Member States for issuing the import licences referred to in Article 12 shall conform to the specimen of the import licence set out in Annex III. 2. Import licence forms and extracts thereof shall be drawn up in duplicate, one copy, marked Holder's copy and bearing the number 1 to be issued to the applicant, and the other, marked Copy for the issuing authority and bearing the number 2, to be kept by the authority issuing the licence. For administrative purposes the competent authorities may add additional copies to form 2. 3. Forms shall be printed on white paper free of mechanical pulp, dressed for writing and weighing between 55 and 65 g/m2. Their size shall be 210 Ã  297 mm; the type space between the lines shall be 4,24 mm (one sixth of an inch); the layout of the forms shall be followed precisely. Both sides of copy No 1, which is the licence itself, shall in addition have a red printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means. 4. Member States shall be responsible for having the forms printed. The forms may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an identification of the printer's name and address or a mark enabling the printer to be identified. 5. At the time of their issue the import licences or extracts shall be given an issue number determined by the competent authorities of the Member State. The import licence number shall be notified to the Commission electronically within the integrated network set up under Article 4. 6. Licences and extracts shall be completed in the official language, or one of the official languages, of the Member State of issue. 7. In box 10 the competent authorities shall indicate the appropriate steel product group. 8. The marks of the issuing agencies and debiting authorities shall be applied by means of a stamp. However, an embossing press combined with letters or figures obtained by means of perforation, or printing on the licence may be substituted for the issuing authority's stamp. The issuing authorities shall use any tamper-proof method to record the quantity allocated in such a way as to make it impossible to insert figures or references. 9. The reverse of copy No 1 and copy No 2 shall bear a box in which quantities may be entered, either by the customs authorities when import formalities are completed, or by the competent administrative authorities when an extract is issued. If the space set aside for debits on a licence or extract thereof is insufficient, the competent authorities may attach one or more extension pages bearing boxes matching those on the reverse of copy No 1 and copy No 2 of the licence or extract. The debiting authorities shall place their stamp in such a way that one half is on the licence or extract thereof and the other half is on the extension page. If there is more than one extension page, a further stamp shall be placed in like manner across each page and the preceding page. 10. Import licences and extracts issued, and entries and endorsements made, by the authorities of one Member State shall have the same legal effect in each of the other Member States as documents issued, and entries and endorsements made, by the authorities of such Member States. 11 The competent authorities of the Member States concerned may, where indispensable, require the contents of licences or extracts to be translated into the official language or one or the official languages of that Member State. Article 17 As regards release for free circulation in Bulgaria and Romania as of 1 January 2007 of the steel products covered by this Regulation, an import licence shall be required, even if the steel products have been shipped before that date. If the steel products are shipped to Bulgaria or Romania before 1 January 2007, the import licence shall be granted automatically without quantitative limitations on presentation of the bill of lading or another transport document deemed to be equivalent by the Community licensing offices proving the shipment date and after approval from the Commission's office responsible for the management of licences (SIGL). If the steel products are shipped to Bulgaria or Romania on 1 January or after that date, they shall be subject to the specific rules governing quantitative limits as defined in this Regulation. Article 18 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. By derogation, Article 17 shall enter into force on the date of the entry into force of the Treaty of accession of Bulgaria and Romania to the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2006. For the Council The President E. TUOMIOJA (1) OJ L 49, 19.2.1998, p. 3. (2) OJ L 232, 8.9.2005, p. 43. (3) OJ L 256, 7.9.1987, p. 1. Regulation as amended by Regulation (EC) No 1758/2006 (OJ L 335, 1.12.2006, p. 1). ANNEX I SA Flat-rolled products SA1. (coils) 7208100000 7208250000 7208260000 7208270000 7208360000 7208370010 7208370090 7208380010 7208380090 7208390010 7208390090 7211140010 7211190010 7219110000 7219121000 7219129000 7219131000 7219139000 7219141000 7219149000 7225301000 7225303010 7225401510 7225502010 7225309000 SA2. (heavy plate) 7208400010 7208512010 7208512091 7208512093 7208512097 7208512098 7208519100 7208519810 7208519891 7208519899 7208529100 7208521000 7208529900 7208531000 7211130000 7225401230 7225404000 7225406000 7225990010 SA3. (other flat rolled products) 7208400090 7208539000 7208540000 7208908010 7209150000 7209161000 7209169000 7209171000 7209179000 7209181000 7209189100 7209189900 7209250000 7209261000 7209269000 7209271000 7209279000 7209281000 7209289000 7209908010 7210110010 7210122010 7210128010 7210200010 7210300010 7210410010 7210490010 7210500010 7210610010 7210690010 7210701010 7210708010 7210903010 7210904010 7210908091 7211140090 7211190090 7211232010 7211233010 7211233091 7211238010 7211238091 7211290010 7211908010 7212101000 7212109011 7212200011 7212300011 7212402010 7212402091 7212408011 7212502011 7212503011 7212504011 7212506111 7212506911 7212509013 7212600011 7212600091 7219211000 7219219000 7219221000 7219229000 7219230000 7219240000 7219310000 7219321000 7219329000 7219331000 7219339000 7219341000 7219349000 7219351000 7219359000 7225401290 7225409000 SB Longs SB1. (beams) 7207198010 7207208010 7216311000 7216319000 7216321100 7216321900 7216329100 7216329900 7216331000 7216339000 SB2. (wire rod) 7213100000 7213200000 7213911000 7213912000 7213914100 7213914900 7213917000 7213919000 7213991000 7213999000 7221001000 7221009000 7227100000 7227200000 7227901000 7227905000 7227909500 SB3. (other longs) 7207191210 7207191291 7207191299 7207205200 7214200000 7214300000 7214911000 7214919000 7214991000 7214993100 7214993900 7214995000 7214997100 7214997900 7214999500 7215900010 7216100000 7216210000 7216220000 7216401000 7216409000 7216501000 7216509100 7216509900 7216990010 7218992000 7222111100 7222111900 7222118100 7222118900 7222191000 7222199000 7222309710 7222401000 7222409010 7224900289 7224903100 7224903800 7228102000 7228201010 7228201091 7228209110 7228209190 7228302000 7228304100 7228304900 7228306100 7228306900 7228307000 7228308900 7228602010 7228608010 7228701000 7228709010 7228800010 7228800090 7301100000 ANNEX II ANNEX III ANNEX IV LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES SEZNAM PÃ Ã SLUÃ NÃ CH VNITROSTÃ TNÃ CH ORGÃ NÃ ® LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN PÃ DEVATE RIIKLIKE ASUTUSTE NIMEKIRI Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES ELENCO DELLE COMPETENTI AUTORITA NAZIONALI VALSTU KOMPETENTO IESTÃÃ ½U SARAKSTS ATSAKINGÃ ² NACIONALINIÃ ² INSTITUCIJÃ ² SÃ RAÃ AS AZ ILLETÃ KES NEMZETI HATÃ SÃ GOK LISTÃ JA LISTA TA' L-AWTORITAJIET KOMPETENTI NAZZJONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA WÃ AÃ CIWYCH ORGANÃ W KRAJOWYCH LISTA DAS AUTORIDADES NACIONAIS COMPETENTES ZOZNAM PRÃ SLUÃ NÃ CH Ã TÃ TNYCH ORGÃ NOV SEZNAM PRISTOJNIH NACIONALNIH ORGANOV LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ  Service public fÃ ©dÃ ©ral Ã ©conomie, PME, classes moyennes & Ã ©nergie Administration du potentiel Ã ©conomique Service licences Rue de Louvain 44 B-1000 Bruxelles Fax (32-2) 548 65 70 Federale Overheidsdienst Economie, kmo, Middenstand en Energie Bestuur Economisch Potentieel Dienst Vergunningen Leuvenseweg 44 B-1000 Brussel Fax (32-2) 548 65 70 Ã Ã ªÃ Ã Ã Ã ÃÃ ¯ Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¸Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã ºÃ °Ã Ã ° Ã ¸ Ã µÃ ½Ã µÃÃ ³Ã µÃ Ã ¸Ã ºÃ °Ã Ã ° Ã Ã ¸ÃÃ µÃ ºÃ Ã ¸Ã  Ã Ã µÃ ³Ã ¸Ã Ã ÃÃ ¸ÃÃ °Ã ½Ã µ, Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸ÃÃ °Ã ½Ã µ Ã ¸ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã » Ã Ã ». Ã ¡Ã »Ã °Ã ²Ã Ã ½Ã Ã ºÃ °   8 1052 Ã ¡Ã ¾Ã Ã ¸Ã  Ã ¤Ã °Ã ºÃ : +35929815041 (Fax) +35929804710 +35929883654 Ã ESKÃ  REPUBLIKA Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 CZ-110 15 Praha 1 Fax: (420) 224 21 21 33 DANMARK Erhvervs- og Byggestyrelsen Ãkonomi- og Erhvervsministeriet Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Fax (45) 35 46 60 29 DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA)  Referat 421 Frankfurter StraÃ e 29 35 D-65760 Eschborn Fax (49-6196) 90 88 00 EESTI Majandus- ja Kommunikatsiooniministeerium Harju 11 EE-15072 Tallinn Faks: (+372) 631 3660 Ã Ã Ã Ã Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  & Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã ¿Ã Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ±Ã ¸Ã µÃ Ã Ã Ã Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½-Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã Ã ½, Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¼Ã Ã ½Ã ±Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¦Ã ±Ã ¾ (30) 210-328 60 94 ESPAÃ A Ministerio de Industria, Turismo y Comercio SecretarÃ ­a General de Comercio Exterior SubdirecciÃ ³n General de Comercio Exterior de Productos Industriales Paseo de la Castellana, 162 E-28046 Madrid Fax (34) 913 49 38 31 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des entreprises Sous-direction des biens de consommation Bureau textile-importations Le Bervil, 12 rue Villiot F-75572 Paris Cedex 12 Fax (33-1) 53 44 91 81 IRELAND Department of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort Centre Hatch Street Dublin 2 Ireland Fax (353-1) 631 25 62 ITALIA Ministero delle AttivitÃ produttive Direzione generale per la politica commerciale e per la gestione del regime degli scambi Viale America 341 I-00144 Roma Fax (39-06) 59 93 22 35/59 93 26 36 KYÃ POÃ £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã ½Ã ¬Ã ´Ã ± Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã /Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ´Ã Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã Ã ±Ã . 6 CY-1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¦Ã ±Ã ¾ (357) 22-37 51 20 LATVIJA Latvijas Republikas Ekonomikas ministrija BrÃ «vÃ «bas iela 55 LV-1519 RÃ «ga Fax: + 371-728 08 82 LIETUVA Lietuvos Respublikos Ã «kio ministerija Prekybos departamentas Gedimino pr. 38/2 LT-01104 Vilnius Faksas (370-5) 262 39 74 LUXEMBOURG MinistÃ ¨re de l'Ã ©conomie et du commerce extÃ ©rieur Office des licences BP 113 L-2011 Luxembourg Fax (352) 46 61 38 MAGYARORSZÃ G Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. HU-1024 Budapest Fax: + 36-1-336 73 02 MALTA Servizzi ta' KummerÃ  DiviÃ ¼joni gÃ §all-KummerÃ  Lascaris MT-Valletta CMR02 Fax: + 356-21-23 19 19 NEDERLAND Belastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003, Engelse Kamp 2 9700 RD Groningen Nederland Fax (31-50) 523 22 10 Ã STERREICH Bundesministerium fÃ ¼r Wirtschaft und Arbeit AuÃ enwirtschaftsadministration Abteilung C2/2 Stubenring 1 A-1011 Wien Fax (43-1) 7 11 00-83 86 POLSKA Ministerstwo Gospodarki Plac Trzech KrzyÃ ¼y 3/5 PL-00-507 Warszawa Faks: (48-22) 693 40 21/693 40 22 PORTUGAL MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo, EdifÃ ­cio da AlfÃ ¢ndega de Lisboa PT-1140-060 Lisboa Fax: (351) 21 881 42 61 ROMÃ NIA Ministerul Economiei Ã i ComerÃ £ului DirecÃ £ia GeneralÃ  Politici Comerciale Str. Ion CÃ ¢mpineanu, nr. 16 BucureÃ ti, sect. 1 Cod poÃ tal 010036 Tel.: 0040.21.315.00.81 Fax: 0040.21.315.04.54 e-mail: clc@dce.gov.ro SLOVENIJA Ministrstvo za finance Carinska uprava Republike Slovenije Carinski urad Jesenice Center za TARIC in kvote Spodnji PlavÃ ¾ 6c SI-4270 Jesenice Faks: (386-4) 297 44 72 SLOVENSKÃ  REPUBLIKA Ministerstvo hospodÃ ¡rstva SR Odbor licenciÃ ­ MierovÃ ¡ 19 827 15 Bratislava 212 SlovenskÃ ¡ republika Fax: (421-2) 43 42 39 19 SUOMI/FINLAND Tullihallitus PL 512 FI-00101 Helsinki Faksi (358-20) 492 28 52 Tullstyrelsen PB 512 FI-00101 Helsingfors Fax (358-20) 492 28 52 SVERIGE Kommerskollegium Box 6803 S-113 86 Stockholm Fax (46-8) 30 67 59 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House  West Precinct Billingham TS23 2NF United Kingdom Fax (44-1642) 36 42 69 ANNEX V QUANTITATIVE LIMITS (tonnes) Products Year 2007 SA. Flat products SA1. Coils 153 750 SA2. Heavy plate 356 700 SA3. Other flat products 99 425 SB. Long products SB1. Beams 30 750 SB2. Wire rod 128 125 SB3. Other long products 235 750